Citation Nr: 0715629	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-33 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a thyroid disorder, 
including Graves' disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied service connection for a thyroid 
disorder, including Graves' disease.  

The Board notes that on his November 2003 VA Form 9, Appeal 
to Board, the veteran requested a personal hearing before a 
Veterans Law Judge at the RO.  In March 2004, however, the 
veteran elected to attend a hearing before a Decision Review 
Officer at the RO, in lieu of a Board hearing.  That hearing 
was to be held in January 2004.  Unfortunately, the hearing 
transcription equipment failed and an informal conference in 
lieu of a personal hearing was held at that time.  The record 
on appeal contains a summary of the discussion at that 
conference.  The veteran was thereafter offered the 
opportunity to attend an additional hearing, but he declined 
in January 2007.  Thus, the Board will proceed with 
consideration of his claim, based on the evidence of record.  

In May 2007, the veteran's representative filed a motion to 
advance this case on the docket, based on the veteran's age.  
Later that month, the Board granted the motion, pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDING OF FACT

The most probative evidence indicates that the veteran's 
current thyroid disorder is not related to his active service 
or any incident therein.  




CONCLUSION OF LAW

A thyroid disorder, including Graves' disease, was not 
incurred during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a February 2002 letter issued prior to the 
initial decision on his claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of service connection for a thyroid 
condition, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
The letter also advised the veteran to submit or identify any 
additional evidence in support of his claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

While the February 2002 letter discussed above did not 
include the additional elements delineated by the Court in 
Dingess/Hartman, the evidence does not show, nor does the 
veteran or his representative contend, that any deficiencies 
have resulted in prejudice.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  As set forth above, the veteran was 
properly notified of the elements needed to establish service 
connection, i.e. existence of a disability and a connection 
between the veteran's service and the disability.  The 
additional Dingess/Hartman elements of veteran status, degree 
of disability, and effective date are not at issue here.  
Therefore, no prejudice has resulted.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are 
unavailable, but for his October 1954 military separation 
medical examination report.  The record reveals substantial 
efforts by the RO to obtain these records, including multiple 
requests to the National Personnel Records Center (NPRC).  
However, the NPRC has unambiguously informed the RO that the 
veteran's service records were destroyed in a July 1973 fire.  
The RO has attempted to reconstruct the veteran's service 
medical records from alternate sources.  The veteran has 
provided a statement regarding his symptoms in service and 
the RO has obtained information from the Department of the 
Army, Office of Surgeon General.  Unfortunately, it appears 
that there are no additional records available.

Based on the foregoing, it is clear that further requests for 
service medical and personnel records for the veteran would 
be futile.  The veteran has been informed that his service 
records are unavailable.  See McCormick v. Gober, 14 Vet. 
App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Therefore, while the Board sincerely regrets that 
the veteran's service records are unavailable, it finds that 
VA has no further duty to him with respect to obtaining them.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (holding 
that VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile).

With respect to other evidentiary development, the record 
contains post-service VA and private clinical records 
identified by the veteran.  There is no indication of 
outstanding, available records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  The RO has also 
obtained a VA medical opinion in connection with the 
veteran's claim.  38 C.F.R. § 3.159(c)(4) (2006).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Again, neither the veteran nor his representative 
has argued otherwise.  


Background

Although the veteran's complete service medical records are 
unavailable, records from the Army Office of the Surgeon 
General show that in November 1953, the veteran was 
hospitalized for eight days in Korea and was diagnosed as 
having acute gastroenteritis.  He was thereafter returned to 
duty for general service.  

At his October 1954 military separation medical examination, 
the veteran's endocrine system was noted to be normal.  No 
complaints or findings of hyperthyroidism or Graves' disease 
were recorded.  

In September 2001, the veteran submitted an application for 
VA compensation benefits, seeking service connection for a 
thyroid condition, Graves' disease.  The veteran indicated 
that although he was not diagnosed as having Graves' disease 
in service, he felt that his treatment for diarrhea in 1953 
represented the onset of his current thyroid condition.  

In support of his claim, the veteran submitted private 
medical records showing that in April 1972, he sought 
treatment for acute diarrhea with a 25-pound weight loss.  It 
was noted that the veteran first developed symptoms around 
September 1971.  Examination showed that the veteran had 
classical hyperthyroidism in light of his symptoms of 
exophthalmus lid, lag fine tremor, diarrhea, and weight loss.  
Laboratory testing confirmed a diagnosis of hyperthyroidism, 
Graves' disease.  The veteran was treated with radioiodine 
therapy.  At a follow-up examination in September 1972, he 
was felt to be euthyroid, with no signs of either hyper or 
hypothyroidism.  

Subsequent VA and private clinical records, dated from 
November 1972 to December 2005, show continued monitoring and 
treatment for a thyroid condition, most recently diagnosed as 
hypothyroidism.  

In a May 2003 statement and at his January 2004 informal 
hearing conference, the veteran discussed his contentions.  
He indicated that in October 1953, he developed symptoms such 
as diarrhea, weakness, and nervousness.  He was hospitalized 
in Seoul, Korea, for treatment which relieved his symptoms.  
He indicated that he was returned to light duty for the 
remainder of his period of active duty.  After his separation 
from service, the veteran indicated that his symptoms 
returned many times.  He indicated that he initially sought 
medical treatment with no relief, so he became discouraged 
and just lived with his episodic symptoms.  Beginning in 
1971, however, the veteran indicated that he developed 
excessive weight loss and again sought medical treatment.  He 
indicated that in April 1972, he was diagnosed as having 
Graves' disease and underwent radioactive injections.  He 
indicated that he was also prescribed thyroid medication 
which he continued to take to this day.  The veteran 
indicated that it was his belief that his in-service symptoms 
such as diarrhea and nervousness represented the onset of his 
Graves' disease.  

In support of his contentions, the veteran submitted an April 
2004 letter from his private physician.  In the letter, the 
physician indicated that 

In your response to me about questioning about the 
episode where you were hospitalized in Korea with 
diarrhea, nervousness and weakness.  You were 
hospitalized in a hospital near Soule, Korea [sic] 
and had these complaints at that time.  You 
continued to have recurrent complaints of the 
nervousness, weakness and diarrhea until in about 
1972 you presented to me for evaluation.  At that 
time, we found that you had hyperthyroidism or 
Grave's disease.  Hyperthyroidism or Grave's 
disease is actually a generic term.  This is where 
your body tissues are exposed to a very high level, 
physiological level, and amount of thyroid hormone.  
The presentation of hyperthyroidism has several 
variants.  There can be neuropsychiatric features 
of irritability and nervousness, and these are 
quite routine in hyperthyroidism.  In some patients 
even, major mental changes can dominate the 
picture.  Many subclinical cases of hyperthyroidism 
are very difficult to diagnose under the conditions 
of combat evaluation, especially when the patient 
has gastrointestinal symptoms such as your 
diarrhea, and one may suspect that the weakness is 
due to the fluid and electrolyte loss.  Subclinical 
cases such as this would be much more difficult to 
diagnose as compared to the florid hyperthyroidism 
that would be very easy to identify and recognize 
in its clinical presentation.  The muscular 
weakness that you describe is typical in 
hyperthyroidism and we call it myopathy.  Weakness 
and wasting some times in the larger muscles are 
the dominant feature, even breathing can be 
effected.  In the older patients, for reasons we do 
not fully understand, the patients usually have a 
small goiter and no eye signs.  You did have marked 
eye signs.  You asked about separation examination 
of the endocrine system and you would have to have 
a T4 test to tell that your hyperthyroidism was not 
active at that time and a simple palpation of the 
thyroid would not serve as a clinical marker for 
hyper hyperthyroidism.  This can occur with the 
gland without enlargement.  Therefore, to answer 
your question "would this be possible", the 
answer would be yes because of prolonged 
symptomatology since your hospitalization with 
recurrence of the same symptoms and then finally 
exacerbation of these and testing leading to the 
diagnosis being established of hyperthyroidism.  

In September 2005, the veteran underwent VA medical 
examination at which he reported that he first began having 
symptoms which he felt were indicative of hyperthyroidism in 
1953, when he came down with diarrhea and nervousness.  He 
indicated that he was admitted to a hospital in Korea.  He 
indicated that his physicians initially considered sending 
him to Japan for further evaluation, but they decided to 
treat him locally for a gastrointestinal disorder.  The 
veteran indicated that his symptoms resolved with treatment 
and he was put on light duty.  Between 1953 and 1971, the 
veteran reported that he would have episodes of diarrhea and 
nervousness, but they would just last for a short period of 
time and he would get over it.  

The examiner reviewed the veteran's claims folder and noted 
that there were no medical records showing that the veteran 
ever reported these symptoms prior to 1972.  In April 1972, 
medical records show that he was admitted with symptoms of 
tremors, diarrhea, exophthalmus and weight loss and was 
diagnosed with Graves' disease.  The examiner noted that the 
veteran was treated with radioactive iodine and has been on 
Synthyroid ever since.  After examining the veteran and 
reviewing the pertinent medical records, the examiner 
diagnosed status post Graves' disease, hypothyroidism, 
treated with Synthyroid, well controlled.  

The examiner further noted that 

The issue is whether the veteran's claimed thyroid 
condition was caused by his military service.  In 
my opinion, the patient's Graves disease, 
hyperthyroidism is less likely as not less than 50-
50% probability caused by or the result of his 
episode of diarrhea and nervousness in the military 
in 1953.  There are no records before 1972 to show 
patient was having any symptoms of hyperthyroidism.  
He was diagnosed in 1972, 19 years after his 
initial episode of diarrhea and nervousness.  
Therefore it is less likely as not the patient's 
initial episode of nervousness and diarrhea is 
related to the patient's diagnosed Graves disease 
in 1972.  A statement that symptoms that occurred 
nearly twenty years before the diagnosis 
"possibly" are from Graves disease given that 
there are no medical records documenting problems 
from 1953 to 1972, makes the graves disease less 
likely as not related to military service.


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

The veteran seeks service connection for a thyroid 
disability.  He contends that his condition had its inception 
during service, as evidenced by his treatment in 1953 for 
symptoms such as diarrhea, weakness, and nervousness.  

As set forth above, available records confirm that the 
veteran was hospitalized for treatment of acute 
gastroenteritis in November 1953.  The service medical 
records, however, are negative for complaints or findings of 
a thyroid condition, including Graves' disease.  Moreover, at 
his October 1954 military separation medical examination, the 
veteran's endocrine system was noted to be normal.  

The Board further notes that the post-service medical 
evidence is likewise negative for findings of a thyroid 
condition, including Graves' disease, until 1972, 
approximately 19 years after the veteran's separation from 
service.  

Although a thyroid condition was not diagnosed in service or 
for many years thereafter, as set forth above, service 
connection may nonetheless be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the veteran's current thyroid 
disability and service, service connection may be 
established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

The record contains conflicting medical opinions regarding 
the etiology of the veteran's current thyroid condition.  On 
the one hand, there is the April 2004 statement from the 
veteran's private physician, who indicated that it was 
"possible" that the veteran's reported in-service symptoms 
of diarrhea, nervousness, and weakness represented the onset 
of his thyroid disorder.  The physician explained that in 
subclinical cases, hyperthyroidism could be difficult to 
diagnose.  In addition, he essentially indicated that the 
veteran's separation medical examination was not definitive, 
as a T4 test would have been required to identify a thyroid 
disorder, rather than a simple palpation of the thyroid.  

On the other hand, the record contains a September 2005 VA 
medical opinion to the effect that it is less likely than not 
that the veteran's in-service episode of diarrhea and 
nervousness in 1953 represented the onset of his current 
thyroid disability.  The examiner explained that the absence 
of any records showing symptoms of hyperthyroidism until 
1972, made it less likely as not the veteran's in-service 
episode of nervousness and diarrhea was related to his 
current thyroid condition.  

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  In that regard, the Board notes that both 
individuals who offered opinions in this case are medical 
professionals who are clearly competent to comment on the 
etiology of the veteran's thyroid disorder.  The Board 
further observes that both individuals based their 
conclusions on a review of the pertinent medical history, as 
well as an examination of the veteran.  Both provided a 
rationale for their opinions.

After further consideration, however, the Board concludes the 
probative weight of the VA medical opinion is greater than 
the private medical opinion submitted by the veteran.  The VA 
medical opinion is framed in far more certain terms, i.e. 
that it is "less likely than not" that the veteran's in-
service symptoms represented the onset of his thyroid 
disorder.  The private medical opinion, however, indicates 
only that it is "possible" that the veteran's in-service 
symptoms may have been indicative of subclinical thyroid 
disease.  

It is well established that medical opinions that are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Concerning this, the Board notes that reasonable doubt is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.

In summary, the Board finds that a thyroid disorder was not 
diagnosed in service or for approximately 18 years thereafter 
and the most probative evidence shows that the veteran's 
current thyroid disorder is not related to his period of 
active service or any incident therein, including treatment 
for diarrhea and nervousness.  For the reasons and bases 
discussed above, the Board has concluded that the negative 
evidence in this case outweighs the evidence in favor of the 
veteran's claim.  The Board therefore concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a thyroid disorder.  
The benefit sought on appeal is accordingly denied.




ORDER

Entitlement to service connection for hyperthyroidism, status 
post Graves' disease, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


